(Page Ist)
Territory Michigan 1 County Sl Clair /
to wit
I Everett Beardsley one of the Justices of the peace in and for said County Do Certify to the Justices of the people of the Territory of Michigan of the Supreme Cort of Judicature of the same people— that on the 21st Day of Decemr A. D. 1827 at Sinclair in the County afore said Harmon Chamberlain the plantiff in said writ named, Complained Against Henry Saunders for Detaining a certain Horse here in after discribed and requested of me a writ of Replevin to recover said horse which he said he had bought of Wm Brown and in pursuance of the authority vested in me as a Justice of the Peace in and for said county Did on the 21st Day of December 1827 Ishue writ of replevin Directed to any Constable of the said county to Replevy one Dark Bay Stud Horse with four white feet and a white spot in his forehead now Detained by Henry Saunders & belonging to H. Chamberlain, &c.— Damagees in said writ $20— said writ returned to me Servd by E. H. Rose constable on the 28th Day of Decemr 1827 together with a bond to the adverse party in the sum of $>40— Signed by H Chamberlain and Mark Hopkins at which time the Partiés appered and cort was opened at 10 oclock A. M. the Defendant requested a Venira for a Jury of 12 men Venira Ishude and a pannel of Jurors names returnd by E. H. Rose constable, the following persons were Sworn and empanneld for a Jury.
1 Williams L Richards
2 Rodolphus S. Richards
3 Charles Philips
4 Levi Barber
5 James Hall
6 Reuben Hamilton
7 Daniel Furgoson
8 Benjamin Cams
9 George Palmer
10 Louis S‘ Barnard
11 Edward Hopkins
12 Galard Goodell
*490William Brown Andrew Wesbrook Daniel Furgoson James Hall were sworn to testify in the above Suit being previously supeonaed on the part of the plantiff. the case appear3 by the testimony of Mr Brown and Mr Wesbrook as follows, next page (Page and) The substance of the testimony of Wm Brown & Andrew Wesbrook. says Mr Brown some time in the fall or winter of 1824 I met Henry Saunders and asked him if a certain mare of his was then with fold to which Saunders replied no. says Mr Brown I think she is. says Saunders I think it imposable Mr Brown says to Sanders what will you take for the colt at a venture whether she has one or not. after some coversation Saunders agreed to take a good Likely Sheep, thus the bargain was made and John S. Fish was cald to witness the bargain, and Saunders was to Let the colt run with the mare until it was fit to ween, says Mr Brown in the spring of 1825 the mare had a Colt as it hapen3. in the fall of the Same year says Mr Brown I cald on Saunders for the colt. & he the said Saunders refused to give up the Colt. Says Mr Brown I frequently told Saunders in the course of the Summer of 1825 that he mite call and get the Sheep when he pleas3 but that Saunders Did not call on him for the sheep and would not give up the colt, thus Says Mr Brown stood the case untill December 1827 at wich time Harmon Chamberlain and others was at the said Mr Browns and heard the Story concerning the contract between Mr Brown and & H Saunders, the Said Chamberlain says to Mr Brown what will you take for your Intrest in that Contract after some conversation on the subject Mr Brown ageed to take $5.50 which sum the said Chamberlain paid to Mr Brown and Mr Brown was to shew Chamberlain which Colt it was which Says Mr Brown I Did and had then fulfill3 my contract with the said Chamberlain for he was to take the contract at his own risk Says Mr Brown I have no Intrest in the Event of the suit. Andrew Wesbrooks testified in substance the sam as it respects the first contract between Brown & Saunders. Mr Furgoson and Mr Hall the same as Mr Brown Con-cernning Next Page (Page 3rd) the contract beteen Mr Brown & H. Chamberlain. after hearing the testimony and the remarks made by the parties. (Edward H Rose Constable) was sworn to take charge of the Jury according to Law the Jury being Absent from the cort a long time reported to the cort by the constable that they could not agree and wish3 to be Discharged the cort sent word back that they must agree, but when the cort was fully convins3 that the jury would never agree Discharged them firs having the concent of the parties, the Cort then fixed on the 2nd Day of January 1828 for a new trial, the Defendant requested a second Venira which was granted, on the said 2nd Day of January a pannel of Jurors names was return3 by Isaac Case Constable the parties appear3 for trial cort open3 at 2 oclock P. M. the following persons were sworn & impannel3 for a Jury (viz) 1 Phi-neas Wright 2 Joseph Elis 3 Stephen B Gromon 4 George Harror 5 Thomas Dart 6 Francis Duchane 7 Michael Dechane 8 Louis Shortie 9 Daniel Stewart 10 Levi Hunt 11 John Miller 12 John M°Tier The following persons being previously Supeonaed were sworn for witnesses on the part of the plantiff. Wm Brown John S. Fish Andrew Wesbrook James Hall George Harror The Substance of the testimony from the present witnesses the same as is put Down in the first trial, tho Wm Brown added that he was not to Deliver the horse to the said Chamberlain but only to shew the Said Chamberlain which the horse was which he Did Mr brown was ask3 by the Jury if the Said Saunders had the Sheap he an-swerd no. But the sheep was ready for him when cal3 for after the Jury had heard the testimony and the observations of the parties there on retired to their room Isaac Case Constable was sworn to take charge of the Jury according to Law, the Jury again was keept together until a Most morning Could not agree and was *491Discharged as the first the parties then agreed to submit the case to refFerees James B. Woolverton & Ruben Hamilton ware agreed on by the parties and they chose James Ogden for the third man the refFerees was sworn and their Desision was to be a rule of Cort Next Page (Page 4th)
The refFerees handed over to me their Desision in writing which was as follows. Agreed that Henry Suunders pay H. Chamberlain $5.50 and that H. Chamberlain return said horse to Henry Saunders and that H. Chamberlain pay the cost of suit Dated January 2nd 1828 Signd
James B. Woolverton
James Ogden
The plantifF H. Chamberlain refused to abide Judgment pleadd to the cort that the Desision of the referees was illegal and that they would not get the horse in that way so long as God spared his life. & argued that the cort could not Ishue Execution against H. Saunders for $5.50 and against him for the horse and Cost of suit, the Cort perceivd a Difficulty and set aside the Judgment of the referees as illegal and postpond a Desion of the case until Saturday 5th January 1828 one oclock P.M. at which time the PlantifF appeard and demanded trial by Jury, but I as a Cort being worn out with the case and being so situate that it was imposable for me as a cort to wait on another Jury, and Considering that the Defendant not being informd of the request for a third Venira that it would be going beyond Law Reason & Justice Decided against it and proced to give Judgement in favor of the Defendant considering the horse Irrepleavable.—
the plantifF within 48 hours gave notice to me in writing that he should Certiorr1 the Judgment and within 20 Days precured Bail in the sum of $80 Signd by H. Chamberlain principal and James Fulton Hiram Main and John H. Wesbrook which was by me accepted—
Cost Taxd Cort fees ■—■ — — — — — ■—■ $3.80^
to E. H. Rose Constable — — — — — —
to James Fulton for serving Supeona — — — 0-87^
to Isaac Case Constable — — — — —■ — 1-93P2
Witnesses fees — — — — — — — — 6-18¿4
?i5-86^
To James Fulton for certificat--25
total
Given under my hand at S1 Clair
thi 22nd Day of April A.D. 1828
Everett Beardsley} J
“ °Qf the Peace in and for Said County
Territory of Michigan 1 County of S1 Clair J
[SEAL]
Ss.
I hereby Certify that Everett Beardsley esquire whose name appears on the foregoing exemplification, was at the date of said Judgment, a Justice of the peace, in and for the County and Territory aforesaid.
In Testimony whereof I have here unto set my hand and affixed the Temporary seal of the aforesaid County Court and dated at the Town of Clair in the aforesaid county, this twenty second day of April in the year of our Lord Eighteen hundred and twenty Eight— T p,
T p, James uulton
Depty Clerk
St C. C Ct